DARGAN, C. J.
The indictment in this case is framed under the ISth section of the 4th chapter of the Penal Code, which provides that “ every one who shall inveigle, steal, carry or entice away any slave, with the view to convert such slave to his own use, or the use of any other person, or to enable such slave to reach some other State or country, where such slave may enjoy freedom, such person shall, on conviction, be punished by confinement in the penitentiary, not less than ten years.” Clay’s Dig. 419. The testimony tended to prove that the *728slaves were stolen in the State of Louisiana from Jacob Inabinet, and brought by the prisoner into this State, and having them in his possession in Montgomery county, he was arrested. To this testimony the prisoner, by his counsel, objected, because, being indicted in the same manner as if the slaves had been stolen in the county of Montgomery, evidence tending to prove the larceny in Louisiana, and the bringing of the slaves into Alabama, did not support the charge as laid in the indictment. This objection was overruled by the court, and the prisoner excepted.
The 25th section of the 4th chapter of the Penal Code provides as follows: “Every person, who shall fraudulently or feloniously steal the property of another in any other Slate or country, and shall bring the same within this State, may be convicted and punished in the same manner, as if such larceny had been committed in this State; and in every such case, such larceny may be charged to have been committed in any county, in or through which such stolen property may have been brought.' Clay’s Dig., 420. It is manifest that the evidence proves an offence against the 25th section of the 4th chapter of the Penal Code, and not against the 18th, under which the indictment is framed; yet we are constrained to hold, that it was admissible. In the case of Williams v. The State, 15 Ala. 259, the indictment charged the prisoner with the larceny of a slave, according to the precedents of the common law; the evidence tended to show that the slave was stolen in Tennessee and brought into this State; and upon this evidence he was convicted and the sentence prescribed by the 18th section of the 4th chapter of the Penal Code was pronounced against him. This court reversed the judgment, holding that the punishment prescribed by this section of the Code could only be pronounced, when the indictment was framed upon it. But whether any punishment could be imposed, when the indictment is framed, as at the common law, was not decided in that case. It was said, however, that the proof did not sustain (he indictment. In the subsequent case of Ham v. The State, 17 Ala. 188, the indictment was a common law indictment, charging the felonious taking to have been committed in the county of Perry, but the evidence showed that the slave was stolen in Mississippi and! brought into this State; the conviction was held to be erro*729neous. These decisions settle this, that if the offence is charged as a larceny at common law, a conviction cannot be had upon ; proof of stealing a slave in another State and bringing him into , this. Still we are bound, unless we declare the 25th section a nullity, or refuse to punish offences committed in violation of its provisions, to inflict the same punishment upon the thief, who brings the stolen property into the State, that we would, if the slave was originally stolen within our jurisdiction. How can this be done? There can be but one answer given to.the. quere, that is, to indict under the section of the Statute that declares the penalty; for if he is to suffer the punishment prescribed by this act, he must be indicted under it. This is the conclusion we attained in the case of Williams v. The State, supra, — and thus the legal anomaly is introduced of charging one with a violation of one section of the Statute, and proving his guilt, by showing that he has violated another. The court, however, is not responsible for such apparent inconsistency. It is the result of our Statute law, which we must enforce, for if we do not punish those, who steal slaves in another State and. bring them into this, under the 18th section of the 4th chapter of the Penal Code, we cannot punish them at all, and thus the 25th section would be rendered nugatory, so far as relates to the offence, which the evidence shows the prisoner to have committed. For if he is indicted according to the common law, he cannot be convicted of any offence, and if not indicted under the ISth section of the 4th chapter of the Penal Code, he cannot receive the punishment denounced by this section of the act. It may, however, be argued that the indictment might be framed under the 25th section, and the prisoner convicted of grand larceny, and receive the same punishment that would be awarded upon the conviction of this offence. The answer, to this argument roust be that the prisoner then would not suffer the same punishment as he would, if the original larceny had been committed in this State, and if it had been, he could only be indicted under the 18th section, and could be punished only by, or in accordance with its provisions. He therefore must be punished, as he would have been, had the original larceny been committed in Alabama, and to do this, he must be indicted under the ISth section.
I have said that one cannot be convicted of the larceny of a *730'¿lave in this State upon an indictment framed as at the common; law. The two decisions of this court, to which I have refered, force me to this'res'ult. The rCa3on3, however, in support of 'this position, I think it difficult to answer. , I will not say that '¿lavery could not exist according to the rules of the common law. I will Only say that it did not. Therefore thére was no Such offence known to the common law as stealing a slave. The introduction of slavery created & new species of property, and when the Legislature-passed laws for'its protection, and prescribed the penalties against those who might injure or steal it, they who violate the’Statutes can only be punished according to the Statutes. I Will not say that the common law would be wholly inadequate to afford protection to such property, in the absence of Statute regulations; that question is not before ■ us. All I intend'to say is this, that when a Statute creates an offence in reference to injuries done to'this species-of property and prescribes the punishment, one who violates this act must be'indicted under it and receive thé punishment denounced by it, and cannot be indicted arid punished in any other manner. Let us apply this argument to the case before us. The offence, which the record shoWs the prisoner to have committed, is created by the 25th section of the act we have refered to; the latter clause of this section declares that he may be indicted in the same manner, as if the larceny was committed in Alabama; the •prisoner, therefore, can be indicted in no Other mode, and this inode is to indict undér the iSth section, as if the original larceny had been committed in this State. In conclusion, however, upon this subject^ it would have been sufficient to have said, that however repugnant this reasoning and conclusion may be to' our commonly received notions of the common law, the ' Statute laws of the State, and the decisions heretofore made in reference to them, require us to hold that' there was no error in The admission of this testimony.
2. The next question' we ■ propose to examine is, whether a runaway slave is the subject' of - larceny. Independent of any decisions upon the subject, I should not entertain a doubt but tliat larceny may be committed in stealing a runaway slave. If property'be found in the high-Way, arid the finder knows'the owner, but instead of restoring it to the owner, he converts it to his own use, such conversion amounts to a felony. — 2 Russ. *731on Crimes, 102-3; Whar. Am.Crim. Law, 400. But the very point has been decided by several of our sister States. In the case of The State v. Davis, 2 Carolina L. Repos., 271, the Supreme Court of North-Carolina held that a runaway slave was the subject of larceny; and in the case of The State v. Mills, 2 Nott & McC., 1, the Court of Appeals of South-Carolina held the same doctrine. In the case of Randall v. The State, 4 S. & M., the Court of Errors of Mississippi recognised the same principle; and, in the opinion, a runaway slave is likened to any other lost goods, the finding and conversion of which by another, if the finder know the owner, is a larceny, but no larceny, if the owner is unknown. The case of The Commonwealth v. Hays, 2 Virg. Cases, 122, may have been well decided, as the decision turned upon a statute of Virginia, but if it was intended to assert that a runaway slave was not the subject of larceny upon the general principles of law relative to the stealing of lost goods, we should not hesitate to deny its authority.
3. The next inquiry is, whether it was necessary to introduce the laws of Louisiana, to show that the taking would have constituted a larceny in that State. It is manifest that it is not the crime committed in Louisiana, that our Statute intended to punish; neither our courts, nor our Legislature have power ■beyond the limits of our State; we can neither define, nor punish crimes committed against the laws of another country; but we can define and punish crimes committed here. It is not, therefore, the larceny committed in Louisiana that constitutes the offence, but it is the bringing of the stolen property into this ■State. We have the right to forbid this, and may punish for the violation of our law commanding that it shall not be done» Seay v. The State, 3 Stew. 123. Whether, therefore, the felonious taking of the property of another in the State of Louisiana be criminally punished in that State or not, is immaterial; but the inquiry here is, whether the property was taken in Louisiana under such circumstances, as would constitute larceny in this Stale, if the act was committed here. If the taking in Louisiana would amount to larceny according to our laws, and the property be brought feloniously into this State, the crime is complete, without regard to the laws of Louisiana.
4. The last question, we deem it necessary to notice, is this: *732The prisoner’s counsel requested the court to charge the jury, that if they doubted whether the prisoner Erst took possessioa of the slaves as runaways, and afterwards concluded to convert them and did s'o, and brought them into Alabama, then they must acquit the prisoner. I admit the law to be, that if one come into possession of property, without a felonious intent at the time the possession is acquired, and afterwards conceives the fraudulent design of converting it to his own use, this is no felony. — Rex v. Mucklow, 2 Eng. Crown Ca., 160; 2 East’s Pleas of the Crown, 662-3; Wharton’s Am. Crim. Law, 395. Under this principle, I should hold, that if the prisoner took up ¡he slaves honestly as runaways, and afterwards conceived the fraudulent design of converting them, he could not be guilty of a felony under our laws. But to warrant a request for special instructions, or rather to authorise a reversal of a judgment because such instructions are not given, there musí be some evidence, cither directly■ to ike point, or growing out of the circumstances of the case, to call for such instructions. The weight or conclusiveness of the evidence is not the question, but it must in some degree tend to prove the facts, upon which 'the instructions asked for are based, and if there be- no such evidence, the charge may be refused by the court as abstract, and such refusal will not be error, although in point of law the instructions prayed for are correct. This is a rule applicable-to all cases; for the court should in no case be required to give charges in reference to a state of facts, that the evidence does, not in some degree tend to prove. Applying this view to the ■ instructions prayed, we think it clear that there was no error m refusing to give the charge requested; for neither the testimony, • nor the circumstances of the case, afford the slightest evidence that the prisoner took possession- of the slaves with any other than a fraudulent intent to convert them to his own use. It is also probable, that the charge might have been refused on the ground that it was calculated to mislead the jury. It is, that if the jury believe that the prisoner first took possession of the slaves as runaways, and afterwards concluded to convert them and bring them to Alabama — had this charge been given, the jury might have supposed it immaterial to inquire into the quo animo with which the prisoner first took possession of the slaves, if they found that after he had them in possession, he then, for *733the first time, made manifest his intent to convert them to his «own use. But as it is clear that the charge might have been refused for the reason first stated, it is unnecessary to say whether it could have been refused for the latter.
After the best examination of all the questions growing out of the case, we feel constrained to hold that there is no error in the record, and the judgment must be affirmed. It is, however, doe to myself to say, that but for the previous decisions of this court, construing the Statutes under which the prisoner was convicted, my own reasoning would have led to a different result; but not being able to say, without doubt, that those decisions are incorrect, I yield to them as authority atsd unite in affirming tiae judgment*